Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
           Claims 1-4 are allowed because the prior art fail to teach a method of determining the use of hot water performed in a system including a water heater and an air handler, the method comprising:
sensing a temperature of influent flowing into the water heater;
sensing a temperature of effluent flowing out of the air handler;
calculating a temperature difference between the temperature of the influent and the temperature of the effluent; and
determining whether hot water is used by calculating whether the temperature difference  is greater than a predetermined value, in combination with the remaining limitations of claims 2-5.
Claim 5-9 are allowed because the prior art fail to teach a hot water usage determining system comprising:
a water heater;
a first temperature sensor configured to sense a temperature of influent flowing into the water heater;
an air handler configured to receive heating water from the water heater for heating and
to discharge effluent after heat exchange; a second temperature sensor configured to sense a temperature of the effluent, and


wherein the controller calculates a temperature difference between the sensed temperature of the influent and the sensed temperature of the effluent, and determines whether hot water is used by calculating whether the calculated temperature difference is greater than a predetermined value, in combination with the remaining limitations of claims 6-9.

Enck (U.S. 5056712) discloses a water heater system and teaches  turning on the heater pump when the heater output water temperature is greater than water input temperature, controlling the water heater and recirculating means and compared to a setback temperature. Enck does not teach an air handler (recirculating means) effluent/ outlet temperature and calculating a difference between the influent and effluent temperatures, so as to determine a water usage.
EP 0895038 A1 [hereinafter EP] discloses a device in the field of applicant’s endeavor comprising an air handler fan. EP calculated a discharge temperature of the air handler. EP does not teach to determine a water usage from the difference between influent temperature of the water heater and effluent temperature of the air handler.
CN 103900249 A [hereinafter CN] discloses a pump water heater and inlet and outlet water temperature difference and how much power is needed to keep the temperature difference at a set temperature. CN does not teach an air handler effluent/ outlet temperature and calculating a difference between the influent and effluent temperatures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 27, 2022